Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Priority is granted to June 27, 2018.  The terms of the Budapest treaty have been met.
Applicant’s election without traverse of Group I, claims 1-6, in the reply filed on 5/24/22 is acknowledged.
A reading of the specification reveals the point of novelty may reside in a composition of Lactobacillus johnsonii N6.2 with a blueberry extract containing polyphenols.  In paragraph 7 the combination provides a lyophilizing protectant for the bacilli, increases yield, and reduces peroxide production in aerobic conditions.  In paragraph 72 the blueberry aqueous extract improved the bacilli growth and survival to aerobic stress.  However, this has not been clearly claimed.

Claims 1, 2, 4 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
MPEP § 2106 sets forth the Subject Matter Eligibility Test to determine if a claim is directed to patent eligible subject matter.  Step 1 asks if a claim is directed to a statutory category of invention.  Applicant’s claims are directed to a product; thus, the answer to Step 1 is Yes.   
Step 2A, Prong One, asks if a claim recites to a product of nature.  In this case, applicant’s claims recite a composition comprising Lactobacillus and a phenolic compound..  Thus, the claims do recite products of nature.  MPEP § 2106.04(b) states that “When a claim recites a nature-based product limitation, examiners should use the markedly different characteristics analysis discussed in MPEP § 2106.04(c) to evaluate the nature-based product limitation and determine the answer to Step 2A.”
MPEP § 2106.04(c)(I) states that “if the nature-based product limitation is not naturally occurring, for example due to some human intervention, then the markedly different characteristics analysis must be performed to determine whether the claimed product limitation is a product of nature exception…”.  To perform the markedly different characteristic analysis, MPEP § 2106.04(c)(II) states “The markedly different characteristics analysis compares the nature-based product limitation to its naturally occurring counterpart in its natural state. Markedly different characteristics can be expressed as the product’s structure, function, and/or other properties…”.
In this case, the two components of the composition are found in nature.  Therefore, the answer to Step 2A, Prong One, is Yes.
Thus, the analysis must move to Step 2A, Prong Two, which asks if the claim recites additional elements that integrate the judicial exception into a practical application.  As discussed in MPEP § 2106.04(d)(2) this evaluation is performed by identifying whether there are additional elements recited in the claim beyond the judicial exception and evaluating these additional elements to determine whether the claim as a whole integrates the exception into a practical application.  In this case, the claims are directed to a composition of natural products. Thus, the answer to Step 2A, Prong Two, is No.
The analysis must then move to Step 2B which asks if claims recite additional elements that amount to significantly more than the judicial exception.  MPEP § 2106.05 states that this evaluation is performed by “Evaluating additional elements to determine whether they amount to an inventive concept requires considering them both individually and in combination to ensure that they amount to significantly more than the judicial exception itself.”  In this case, both components in the claimed composition are found in nature  Thus, the answer to Step 2B is No.  Therefore, the claims are not directed to patent eligible subject matter.


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by each of Bel-Rhlid and Keith.
Bel-Rhlid (2018/0028582) entitled "Probiotic and Polyphenol Against Neurodegeneration" teaches in the abstract, a composition of Lactobacillus johnsonii CNCM 1-1225 and a polyphenol which may be provided in the form of a plant extract.  Paragraph 28 lists a number of plants that can be extracted for the polyphenols.  Dosing is discussed in paragraph 35.  In paragraph 39 the composition may be in the form of a food product, a pharmaceutical composition and others.
Keith (WO 2007/009187) entitled "Polyphenol and Probiotic Containing Nutritional Supplement" teaches in the abstract, a composition containing polyphenols derived from plant extracts in combination with a probiotic.  On page 2 second paragraph, the health effects from polyphenol products may be enhanced by increasing the bioavailability of the active substances obtained from metabolism of polyphenols.  On page 3 first paragraph the probiotic may be L. johnsonii.  In claim 8 the composition may be in the form of a tablet, capsule or freeze dried form.
All the features of the claims are taught by each of the above references for the same function as claimed.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over each of Bel-Rhlid and Keith.
See the teachings of Bel-Rhlid and Keith above.
The claims differ from the above references in that claim 5 is directed to a specific strain of L. johnsonii.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to provide a composition of the specific strain L. johnsonii N6.2 in view of the above references which teach general and specific strains of L. johnsonii combined with polyphenols to make a pharmaceutical composition.  One would expect that polyphenols known to improve compositions containing L. johnsonii in general would also have benefits to other strains of L. johnsonii.  All strains of L. johnsonii would benefit from a stabilizing agent when lyophilized and reduce stress when exposed to aerobic conditions.

Claims 1-6 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for Lactobacillus johnsonii N6.2 and blueberry extract, does not reasonably provide enablement for any Lactobacillus specie or any phenolic compound.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.  
In claim 1 the terms "at least one Lactobacillus sp. and at least one phenolic compound" lack enablement as it would require one of ordinary skill in this art undue experimentation to determine which such specie or compound would work in the instant invention.
The entire scope of the claims has not been enabled because:
1. Quantity of experimentation necessary would be undue because of the large proportion of inoperative species and phenolic compounds claimed.
2. Amount of direction or guidance presented is insufficient to predict which species or phenolic compounds encompassed by the claims would work.
3. Presence of working examples are only for a single specie and a single type of phenolic compound and extension to other species and compounds has not been specifically taught or suggested.
4. The nature of the invention is complex and unpredictable.
5. State of the prior art indicates that most related species and compounds are not effective for the claimed functions.
6. Level of predictability of the art is very unpredictable.
7. Breadth of the claims encompasses an innumerable number of species and compounds.
8. The level of one of ordinary skill in this art is variable.
In re Wands, 858 F.2d 731, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Neu (9,474,773) is a related patent.
Neu (WO 2010/096550) teaches a Lactobacillus johnsonii N6.2 composition.
Lorca (9,987,313 and 10,925,907) are related patents.
Lorca (2019/0336548) is a related application.
Jakesevic (J of Agricultural and Food Chemistry) teaches bilberry with Lactobacilli as a food supplement.
Kling (Probiotics and Prebiotics in Human Nutrition and Health) teaches metabolism of L. johnsonii N6.2 and polyphenols in detail.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RALPH GITOMER whose telephone number is (571)272-0916. The examiner can normally be reached M F 8:30 6:00, Tues Fri 8:30 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571 272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RALPH J GITOMER/Primary Examiner, Art Unit 1655